CEMEX, S.A.B. de C.V. Av. Ricardo Margáin Zozaya #325 Colonia Valle del Campestre Garza García, Nuevo León México 66265 July 17, 2013 VIA EDGAR Mr. Rufus Decker Securities and Exchange Commission Division of Corporation Finance treet N.E., Mail Stop 4631 Washington, D.C. 20549 Re: CEMEX, S.A.B. de C.V. (File No. 1-14946) Form 20-F for the Fiscal Year Ended December 31, 2012 Dear Mr. Decker: We have received your letter of July 16, 2013, and thank you for your comments to our 2012 Annual Report on Form 20-F and our response letter dated July 11, 2013. We are in the process of diligently preparing our response, but respectfully request an extension of time. We plan to file our response with the Securities and Exchange Commission on or before August 13, 2013. While we do not anticipate any difficulties in meeting that schedule, if for any reason we are unable to make that date, we would of course contact you in advance. If you have any questions or require additional information, please contact Adam G. Waitman at (212) 735-2896 of our U.S. counsel, Skadden, Arps, Slate, Meagher & Flom LLP, or the undersigned at (212) 317-6005. Very truly yours, /s/ Guillermo Francisco Hernández Morales Guillermo Francisco Hernández Morales Attorney-in-Fact / General Counsel North America and Trading cc: Nudrat Salik Securities and Exchange Commission Division of Corporation Finance Adam G. Waitman Skadden, Arps, Slate, Meagher & Flom LLP
